DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan, US 2020/0105799.
In re Claim 1, Yuan discloses a thin film transistor assembly 100 (Fig. 3) comprising: a first thin film transistor 120 and a second thin film transistor 110 disposed on a substrate 101, wherein: the first thin film transistor 120 comprises a first source electrode 1SE (Fig. A), a first drain electrode 1DE, and a first active layer 121, and the second thin film transistor 110 comprises a second source electrode 2SE, the first source electrode 1SE is disposed on a (lower) side of the first active layer 121 facing towards the substrate 101, the first drain electrode 1DE is disposed on a (upper) side of the first active layer 121 facing away from the substrate 101, and OP1SE of the first source electrode 1SE on the substrate 101 overlaps an orthogonal projection OP2SE of the second source electrode 2SE on the substrate 101 (Figs. 3 and A; [0003], [0012], [0039 -0075]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Yuan’s Fig. 3 annotated to show the details cited

In re Claim 2, Yuan discloses the thin film transistor assembly 100 of claim 1, wherein: the orthogonal projection OP2SE of the second source electrode 2SE on the substrate 101 covers the orthogonal projection OP1SE of the first source electrode 1SE on the substrate 101 (Fig. A).
In re Claim 3, Yuan discloses the thin film transistor assembly 100 of claim 1, wherein: the second thin film transistor 110 further comprises a second drain electrode 2DE, and the second source electrode 2SE and the second drain electrode 2DE are disposed in a same layer as the first drain electrode 1DE (Fig. A).
In re Claim 4, Yuan discloses the thin film transistor assembly 100 of claim 3, wherein: the second source electrode 2SE is disposed between the first drain electrode 1DE and the 2DE in an arrangement direction of the first thin film transistor 120 and the second thin film transistor 110 (Fig. A).
In re Claim 5, Yuan discloses the thin film transistor assembly 100 of claim 1, wherein: the first thin film transistor 120 and the second thin film transistor 110 are both top-gate thin film transistors (Fig. 3), or the first thin film transistor and the second thin film transistor are both bottom-gate thin film transistors.
In re Claim 6, Yuan discloses the thin film transistor assembly 100 of claim 1, wherein: the first source electrode 1SE is disposed on the substrate 101 (Fig. A).
In re Claim 12, Yuan discloses an array substrate comprising the thin film transistor assembly 100 of claim 1 (Abstract, [0003], [0012]).
In re Claim 17, Yuan discloses a display panel comprising: the array substrate of claim 12 ([0003], [0012]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claim 17 above, and further in view of Takahara, US 6,628,355.
In re Claim 18, Yuan discloses all limitations of claim 18 except for that a plurality of first black matrixes disposed opposite to the array substrate, orthogonal projections of the plurality of first black matrixes on the substrate covering orthogonal projections of the first and second thin film transistors on the substrate, wherein each of the first black matrixes has a width of 15 µm to 25 µm. 
Takahara a teaches a display panel comprising that a plurality of first black matrixes 152 disposed opposite to the array substrate 12, orthogonal projections of the plurality of first black matrixes 152 on the substrate 12 covering orthogonal projections of the first and second thin film transistors 155 on the substrate 12 (Figs. 15, 16, and 25; column 16, lines 38-67; column 44, lines 35-38; column 46, line 38 -67; column 47, lines 16-24; column 58, lines 33 -44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yuan and Takahara, and to use the specified black matrixes to prevent the occurrence of a photoconductor phenomenon as taught by Takahara (column 58, lines 40-42).
In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 19, Yuan taken with Takahara discloses the display panel of claim 18, further comprising: a plurality of second black matrixes 161 disposed in a same layer as the plurality of first black matrixes 152, an orthogonal projection of each of the plurality of second black matrixes 161 on the substrate 12 overlapping an orthogonal projection, on the substrate 12, of a gap between two adjacent pixel groups, wherein each of the second black matrixes 161 has a width of  8 µm to no more than 15 µm or less (Takahara: column 47, lines 23-24) that overlaps the claimed range of  5µm to 10 µm (MPEP2131.03.II). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 20, Yuan taken with Takahara discloses the display panel of claim 17, further comprising: a plurality of first black matrixes 152 disposed opposite to the array substrate 12, .
Allowable Subject Matter
Claims 7-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Chen et al., US 5,675,185;
2. Takeuchii, US 5,869,867;
3. Hsu et al., US 2016/01263556.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893